 1

 2

 3

 4

 5

 6                                                                   JS-6
 7

 8

 9                    UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11

12 WANDA NELSON,                                  Case No. 18-CV-10218-JFW (PLAx)
13               Plaintiff,                       [Hon. John F. Walter]
14         v.                                     JUDGMENT IN FAVOR OF
                                                  DEFENDANTS SANTA BARBARA
15 SANTA BARBARA COUNTY                           COUNTY SHERIFF'S OFFICE,
     SHERIFF'S OFFICE, ET AL.,                    CHARLIE BOSMA, MATTHEW
16                                                FENSKE, SANTA BARBARA
                 Defendants.                      COUNTY DISTRICT ATTORNEY'S
17                                                OFFICE, AND DEPUTY DISTRICT
                                                  ATTORNEY CYNTHIA GRESSER
18

19

20
           The Motion for Summary Judgment by Defendants SANTA BARBARA
21
     COUNTY SHERIFF'S OFFICE, CHARLIE BOSMA, MATTHEW FENSKE,
22
     SANTA BARBARA COUNTY DISTRICT ATTORNEY'S OFFICE, and DEPUTY
23
     DISTRICT ATTORNEY CYNTHIA GRESSER came on regularly for hearing on
24
     October 7, 2019. Upon review of the pleadings on file, the Court determined that
25
     the matter was appropriate for decision without oral argument, vacated the hearing
26
     date, and took the matter under submission. Dkt. 54.
27

28

                                              1
 1        After considering the moving, opposing, reply, and all associated papers filed
 2 by the parties, and for the reasons set forth more fully in its written order [Dkt. 55],

 3 this Court:

 4        (a) Granted Defendants’ Motion for Summary Judgment as to Plaintiff's First
 5               Cause of Action for Violation of Civil Rights (42 U.S.C. § 1983); and
 6        (b) Declined to exercise supplemental jurisdiction over Plaintiffs’ state law
 7               claims as follows:
 8                (1) Plaintiff's Second Claim for Malicious Prosecution;
 9                (2) Plaintiff's Third Cause of Action for Intentional Infliction of
10                     Emotional Distress; and
11                (3) Plaintiff's Fourth Cause of Action for Negligence.
12        Therefore, judgment is hereby entered in Defendants’ favor on the above-
13 referenced federal claim. Plaintiffs’ above-referenced state claims are dismissed

14 without prejudice to refiling them in state court.

15

16        IT IS SO ORDERED.
17

18

19 DATED: __October 22, 2019_____________
          _______________________________
20                                  Honorable John F. Walter
                                    United States District Court Judge
21                                  Central District of California
22

23

24

25

26

27

28

                                                 2
